Filed 3/22/22 P. v. Fajardo CA2/6
Opinion following transfer from Supreme Court
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                    2d Crim. No. B301880
                                                             (Super. Ct. No. F491809)
     Plaintiff and Respondent,                              (San Luis Obispo County)

v.                                                         OPINION FOLLOWING
                                                          ORDER VACATING PRIOR
MARIA DEL CARMEN                                                OPINION
GRANADOS FAJARDO,

     Defendant and Appellant.


      Maria Del Carmen Granados Fajardo appeals an order
denying her petition for resentencing filed under Penal Code
section 1170.95 following her prior conviction of second degree
murder.1 (§ 187, subd. (a).) The trial court did not issue an order
to show cause for an evidentiary hearing. We affirmed. Our
Supreme Court granted a petition for review and transferred this
matter back with directions for us to vacate our prior opinion and
reconsider the cause in light of Senate Bill No. 775. (Stats. 2021,

         1   All statutory references are to the Penal Code.
ch. 551, § 2.) We have considered the impact of the new law, and
we have decided the trial court erred by denying the petition
without first issuing an order to show cause for an evidentiary
hearing. We reverse.
                              FACTS2
      Victor Sanchez was Fajardo’s former boyfriend. In 2012,
Fajardo asked David Hernandez to beat up Sanchez and she
offered to pay him for this plan. Crystal Garner and Joseph
Villareal became involved in this plot. They planned to break
Sanchez’s leg and injure his face.
      Fajardo said she would not pay unless the assailants
provided proof of the assault. The assailants planned to take
Sanchez’s wallet and cell phone as proof.
      Pursuant to the plan, Garner invited Sanchez to meet her
at a bar. Sanchez went to the bar to meet her. Garner and
Sanchez left the bar in Sanchez’s car, with Garner driving and
Sanchez as a passenger. Hernandez and Villareal followed in
Hernandez’s car. Garner pulled off the road and Hernandez used
his car to block Sanchez’s car.
      Villareal got out of Hernandez’s car and hit the top of
Sanchez’s car with a crowbar. Villareal screamed at Sanchez to
get out of the car. He pulled Sanchez out of the car and struck
him numerous times with the crowbar. Garner screamed for
Villareal to get Sanchez’s wallet and cell phone. Sanchez tried to
hand over his wallet, but Villareal continued to beat him anyway.
Garner saw a light moving in their direction. She took Sanchez’s



      2Our prior opinion (People v. Fajardo (June 30, 2016,
B261612) [nonpub. opn.]) sets forth the relevant facts, which are
incorporated here.


                                2
wallet and cell phone. Garner and Villareal got into Hernandez’s
car and left Sanchez at the scene.
       Hernandez drove to Fajardo’s house and delivered
Sanchez’s wallet and cell phone. Fajardo gave Hernandez $6,000.
Hernandez gave Villareal and Garner $1,000.
       About two weeks after the assault, Fajardo visited
Hernandez at his house. She complained that the assault on
Sanchez was inadequate because the agreement had been to
break Sanchez’s leg. Fajardo offered Hernandez $25,000 to “take
[Sanchez] out.” Hernandez hired three men to shoot Sanchez in
the kneecap. Sanchez was shot and killed at his home.
       Fajardo was convicted by a jury of second degree murder
(§ 187, subd. (a)), robbery (§ 211), and assault with a deadly
weapon (§ 245, subd. (a)(1)). She was sentenced to an aggregate
prison term of 21 years to life. On June 30, 2016, we affirmed the
conviction.
       On February 8, 2019, Fajardo filed a petition for
resentencing under section 1170.95. She checked a box on the
form petition that said, “I was convicted of 2nd degree murder
under the natural and probable consequences doctrine or under
the 2nd degree felony murder doctrine and I could not now be
convicted of murder because of changes to Penal Code § 188,
effective January 1, 2019.”
       The People filed an opposition claiming Fajardo did “not
fall within the parameters of section 1170.95.” (Emphasis
omitted.) They claimed she was “a major participant in the
underlying felony and acted with reckless indifference to human
life.” (Emphasis omitted.) She “abetted, counseled, [and]
commanded” the actual killer and acted with malice. (Emphasis
omitted.)




                                3
      The trial court denied the petition. It did not issue an
order to show cause for an evidentiary hearing. It found,
“Fajardo was a [principal] in the commission of the crime.
Consequently, I don’t believe that she would be entitled to relief
under [section] 1170.95. I’m further making a finding that she
was a principal that acted with malice aforethought based on the
pleadings. So I am going to deny the petition.”
                           DISCUSSION
               Denying the Section 1170.95 Petition
      Fajardo and the People contend the trial court erred by
prematurely denying Fajardo’s section 1170.95 petition without
issuing an order to show cause and conducting an evidentiary
hearing. We agree.
      The origin of section 1170.95 was the Governor’s signing of
Senate Bill No. 1437 in 2018. (Stats. 2018, ch. 1015, § 4.)
“[Senate Bill No. 1437] amend[s] the felony murder rule and the
natural and probable consequences doctrine, as it relates to
murder, to ensure that murder liability is not imposed on a
person who is not the actual killer, did not act with intent to kill,
or was not a major participant in the underlying felony who acted
with reckless indifference to human life.” (Id., § 1, subd. (f), italics
added; People v. Gutierrez-Salazar (2019) 38 Cal.App.5th 411,
417.)
      A defendant convicted of murder may file a petition under
section 1170.95 alleging he or she “could not be convicted of first
or second degree murder” because of changes to the law required
by Senate Bill No. 1437. (People v. Gutierrez-Salazar, supra, 38
Cal.App.5th at p. 417.) “A trial court receiving a petition under
section 1170.95 ‘shall review the petition and determine if the
petitioner has made a prima facie showing that the petitioner




                                   4
falls within the provisions of this section. (§ 1170.95, subd (c).)”
(Ibid.) “If the petitioner has made such a showing, the trial court
‘shall issue an order to show cause.’ ” (Ibid.) The trial court must
then hold a hearing to determine whether to vacate the murder
conviction and resentence the petitioner. (Ibid.)
       At that hearing the People have the burden of proof to show
the petitioner is ineligible for section 1170.95 relief. (§ 1170.95,
subd. (d)(3).) “The prosecutor and the petitioner may also offer
new or additional evidence to meet their respective burdens.”
(Ibid.)
       Consequently, there are two stages involved in a section
1170.95 petition. If a prima facie showing is made for relief in
the first stage, the trial court proceeds to the second stage and
issues an order to show cause and the case proceeds to an
evidentiary hearing. Where the prima facie showing is not made
in the first stage, the court may deny the petition.
       Many courts have held that where the petitioner is
obviously ineligible for section 1170.95 relief, the trial court may
summarily deny the petition. (People v. Cornelius (2020) 44
Cal.App.5th 54, 58, review granted Mar.18, 2020, No. S260410.)
       Here the parties have shown trial court error by the
decision not to issue an order to show cause for a second stage
section 1170.95 evidentiary hearing. They note that jury
instructions in this case included the natural and probable
consequences doctrine. As a result of the change in the law
required by Senate Bill No. 1437, that doctrine cannot be used to
support a murder conviction.
       Here the jury instructions allowed the jury to return a
guilty verdict on murder 1) based on a direct aider and abettor
theory or 2) pursuant to the felony-murder rule using the natural




                                 5
and probable consequences doctrine. The jury returned a general
verdict. Consequently, it is not possible to know which of the two
choices the jury used to convict Fajardo of murder. (People v.
Secrease (2021) 63 Cal.App.5th 231, 246-247, review granted
June 30, 2021, S268862.)
       The trial court assumed the jury found Fajardo’s words
“take [the victim] out” meant Hernandez was told to kill Sanchez.
But Hernandez hired three men to shoot Sanchez in the kneecap.
       The jury could have found that Fajardo directed others to
commit only a felony assault that ultimately resulted in a death,
and, under the natural and probable consequences doctrine, this
would have resulted in an automatic guilty verdict for second
degree murder under the felony-murder rule.
       But Senate Bill No. 1437 now bars a conviction of second
degree murder under the natural and probable consequences
doctrine. (People v. Gentile (2020) 10 Cal.5th 830, 839.) “Because
the jury returned a general verdict, we cannot exclude the
possibility that [Fajardo’s] jury found . . . [her guilty of murder]
based solely on a theory that [she] aided and abetted [the assault]
and that [Sanchez’s] death occurred during the commission of
that offense.” (People v. Secrease, supra, 63 Cal.App.5th at
p. 246.) Consequently, we cannot assume that Fajardo shared
the “murderous intent” of the actual killers. (Id. at p. 247.)
       “ ‘[A]bsent a record of conviction that conclusively
establishes that the petitioner engaged in the requisite acts and
had the requisite intent [for a murder conviction under current
law], the trial court should not question [the petitioner’s]
evidence” ’ at the first stage of the section 1170.95 review.
(People v. Rivera (2021) 62 Cal.App.5th 217, 230, review granted
June 9, 2021, S268405.) This, coupled with Fajardo’s statements




                                 6
in her section 1170.95 petition, support a prima facie showing for
the issuance of an order to show cause for a section 1170.95
evidentiary hearing.
      The dissent lays waste to the forest it depicts. The dissent
is obviously dismayed by the application of recent legislation that
may reduce punishment in certain cases. The legislation does not
permit us to speculate about what a reasonable jury might do.
From years of experience as trial attorneys and trial judges, all
justices on this panel know that juries do not always render the
verdicts we may expect. Whether we agree with the law or not is
beside the point.
                          DISPOSITION
      The order denying the section 1170.95 petition is reversed.
The case is remanded for the trial court to issue an order to show
cause for an evidentiary hearing.
      NOT TO BE PUBLISHED.




                                     GILBERT, P. J.
I concur:




            TANGEMAN, J.




                                 7
YEGAN, J., Dissenting:
       The majority opinion reverses by focusing on two trees of a
forest and has done a more than admirable job if one looks
narrowly at just these two trees. But when one looks at the
forest, a different and full picture emerges. Even though the jury
was instructed on the “natural and probable consequences
doctrine,” now abolished by the Legislature, it must be
emphasized that the People’s over-arching theory of the case was
“murder for hire.” This manner of committing murder has not
been abolished by the Legislature. And the commonsense
conclusion that can only be drawn is that this was a “murder for
hire.”
       Appellant hired someone to break her former boyfriend’s
leg. This person, with cohorts, brutally assaulted the victim but
did not break his leg. Appellant paid them $6,000, the agreed
upon amount for the assault. This did not satisfy appellant. So
she then “upped the ante” and agreed to pay them $25,000 to
“take him out.” She did not use the word, murder. Did she want
the murderers to take him out to the ballgame? No. Did she
want the murderers to take him out to dinner? No. How can I
say this with such certainty? The trial record shows that she
paid them the $25,000 after the victim was “taken out,” i.e.,
murdered. Now, why would she pay them $25,000 if they did not
comply with her order? Why would the price dramatically
increase if they were to only wound him? They had already
wounded him.
       There has been no miscarriage of justice here. The
majority opinion couples the “natural and probable consequences”
instruction with the general verdict rule (the two trees) and says,
therefore, there should be a reversal to allow an evidentiary
hearing. This result does not inexorably flow when the entire
record (the forest) is considered.
        There has been no violation of Penal Code section 1170.95
opportunity to seek relief from a murder conviction. Appellant’s
petition is based on her unsupported and bald claim, checking the
box, that she could not now be convicted of murder. This is
balderdash. When she comes forward in a petition with even a
scant, yet innocent, showing of why she paid the actual murderer
the $25,000, the Superior Court should conduct an evidentiary
hearing. If there was some showing on appeal to that effect, I
would vote with majority. She has not done so.
      Appellant is fortunate to have been convicted of only second
degree murder. This was a first degree murder, as are all
“murders for hire.” The Superior Court has better things to do
than go on a “fool’s errand.” The victim is dead because appellant
premeditated and deliberated his murder and carried her plan
into action. She hired an assassin to do the job and he did the
job. As a matter of law, appellant acted with malice
aforethought, was a “major participant,” and acted with not only
“reckless indifference to human life,” but with personal goal that
the victim suffer death. Surely the Legislature did not intend
leniency in this situation.
      NOT TO BE PUBLISHED.



                                    YEGAN, J.




                                2
                    Jacquelyn H. Duffy, Judge

           Superior Court County of San Luis Obispo

                ______________________________



      Adrian K. Panton, under appointment by the Court of
Appeal, for Defendant and Appellant
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Idan Ivri and J. Michael Lehmann, Deputy
Attorneys General, for Plaintiff and Respondent.